DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 10 September 2020 and 7 January 2021 are being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0322326).

Regarding claim 1, Li et al. disclose a fingerprint identification module, applied to a terminal device, comprising:
a decorative ring, provided with a mounting opening (Figure 2, 2231);
an encapsulation cover, arranged on the decorative ring to close a side of the mounting opening (Figure 2, 222);

a layer, disposed on a side of the fingerprint chip that is towards the encapsulation cover (Figure 2, 213);
a flexible printed circuit board, disposed inside the mounting opening (Figure 2, 211 and paragraph [0050]), wherein the layer covers a first partial area of the flexible printed circuit board (Figures 2 and 3 shows 213 will cover 2111 [first partial area]), a second partial area of the flexible printed circuit board is exposed out of the protective film (Figures 2 and 3 shows 2112 [second partial area] is exposed out of 213); the second partial area is an area of the flexible printed circuit board which is different from the first partial area of the flexible printed circuit board (Figure 3 shows 2111 and 2112 are different areas).
In the embodiment in Figure 2 Li et al. fails to teach of the layer 213 being a protective film.
However, Li et al. disclose a protective film, disposed on a side of a fingerprint chip that is towards a flexible printed circuit board in another embodiment (Figure 10, 613).
Thus the embodiment of Figures 2-3 of Li et al. contained a device which differed from the claimed device by the electrical connection component.
Figure 10 of Li et al. teaches the substituted protective film, and the function was known in the art to provide protection and electrical connection.

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 2, Li et al. disclose the fingerprint identification module according to claim 1, wherein the first partial area corresponds to a middle area of the flexible printed circuit board, the second partial area surrounds the first partial area (Figure 3, 2111 corresponds to middle and the second partial area that is outside of the first partial area surrounds 2112.).

Regarding claim 10, Li et al. disclose a terminal device, comprising the fingerprint identification module according to claim 1 (Paragraph [0005], it is clear that the fingerprint module disclosed is for use in a mobile phone [terminal].).

Regarding claim 11, this claim is rejected under the same rationale as claim 10.

Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0322326) in view of Wang (US 2013/0092427).

Regarding claim 3, Li et al. disclose the fingerprint identification module according to claim 1.
Li et al. fail to teach wherein the flexible printed circuit board is provided with a slot passing through two opposite surfaces of the flexible printed circuit board.
Wang discloses wherein a printed circuit board is provided with a slot passing through two opposite surfaces of the printed circuit board (Figure 4 and paragraph [0015], SL2 passes through 2 opposite side of ground layer G of PCB 100.).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination Li et al. performs the same function as it does separately of providing a flexible printed circuit board, and Wang performs the same function as it does separately of providing a slot passing through two opposite surfaces of a printed circuit board.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in the flexible printed circuit board is provided with a slot passing through two opposite surfaces of the flexible printed circuit board.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 4, Li et al. and Wang disclose the fingerprint identification module according to claim 3, wherein the slot has a semi-closed annular structure (Wang: Figure 4 and paragraph [0015]).

Regarding claim 5, Li et al. and Wang disclose the fingerprint identification module according to claim 3, wherein the protective film covers an opening of the slot that is towards the fingerprint chip (In the combination, the protective film 613 of Li et al. covers the flexible printed circuit board, and thus will cover the slot of Figure 4 of Wang that is towards the fingerprint chip [since the protective film is on the fingerprint chip side of the PCB.).

Regarding claim 12, this claim is rejected under the same rationale as claim 10.

Regarding claim 13, this claim is rejected under the same rationale as claim 10.

Regarding claim 14, this claim is rejected under the same rationale as claim 10.

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0322326) in view of Yu et al. (US 2019/0095684).

Regarding claim 6, Li et al. disclose the fingerprint identification module according to claim 1, further comprising a reinforcing sheet (Figure 10, 623) disposed between the flexible printed circuit board and the encapsulation cover (In the 
Li et al. fail to wherein the reinforcing sheet is a reinforcing steel sheet.
Yu et al. disclose a reinforcing steel sheet (Figures 3-4, 32 and paragraph [0045]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Yu et al. to make the reinforcing plate taught by Li et al. out of steel.  The motivation to combine would have been in order to strengthen the flexible printed circuit board and prevent the flexible printed circuit board from being bent or damaged (See the end of Paragraph [0045] of Yu et al.).

Regarding claim 7, Li et al. and Yu et al. disclose the fingerprint identification module according to claim 6, wherein an electrically conductive foam (Yu et al.: Figures 3-4, 4 and paragraph [0046]) is disposed between the encapsulation cover and the reinforcing steel sheet (Yu et al.: Figures 3-4 in combination with Li et al. will be such that the foam 4 will be between steel sheet 32 and encapsulation cover 222 of Li et al.).

Regarding claim 15, this claim is rejected under the same rationale as claim 10.

Regarding claim 16, this claim is rejected under the same rationale as claim 10.

Allowable Subject Matter

Claims 8-9 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reasons for indicating allowable subject matter in claim 8 is that the claim recites “wherein the reinforcing steel sheet comprises a first steel sheet and a second steel sheet, the first steel sheet is snugly attached to a side of the flexible printed circuit board that is away from the fingerprint chip, the second steel sheet is disposed on a side of the first steel sheet that is away from the flexible printed circuit board” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claims 9 and 17-18 are objected to due to their dependency from claim 8. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
3 February 2021